The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                  SUMMARY
                                                            February 8, 2018

                                2018COA19

No. 17CA0322, Montoya v. ICAO — Labor and Industry —
Workers’ Compensation — Temporary Partial Disability

     In this workers’ compensation action, a division of the court of

appeals considers whether a panel of the Industrial Claim Appeals

Office erred in requiring a claimant seeking temporary partial

disability benefits to demonstrate both medical incapacity and loss

of wage earnings. The majority concludes that, although the

concept of “disability” incorporates both medical incapacity and loss

of wage earnings, a claimant is not required to prove both

components to establish entitlement to disability benefits under the

Workers’ Compensation Act. Because the claimant here showed

that she lost wages due to a work-related injury, she was entitled to

temporary partial disability benefits.
     Accordingly, the division sets aside the order of the Industrial

Claim Appeals Office panel.

     The dissent relies on a two-part definition of “disability” set

forth in Culver v. Ace Electric, 971 P.2d 641 (Colo. 1999), to

conclude that the Industrial Claim Appeals Office panel did not err.

Because the claimant here did not demonstrate that any medical

incapacity prevented her from doing her job, the dissent would

affirm the order holding that she was not entitled to temporary

partial disability benefits.
COLORADO COURT OF APPEALS                                        2018COA19


Court of Appeals No. 17CA0322
Industrial Claim Appeals Office of the State of Colorado
WC No. 4-974-821


Myra Montoya,

Petitioner,

v.

Industrial Claim Appeals Office of the State of Colorado; Ethan Allen Retail,
Inc.; and Travelers Indemnity Company,

Respondents.


                        ORDER SET ASIDE AND CASE
                        REMANDED WITH DIRECTIONS

                                   Division I
                         Opinion by JUDGE TAUBMAN
                             Richman, J., concurs
                             Furman, J., dissents

                         Announced February 8, 2018


McDivitt Law Firm, Aaron S. Kennedy, Colorado Springs, Colorado, for
Petitioner

No Appearance for Respondent Industrial Claim Appeals Office

Ray Lego & Associates, Michael J. Buchanan, Gregory W. Plank, Greenwood
Village, Colorado, for Respondents Ethan Allen Retail, Inc., and Travelers
Indemnity Company
¶1    In this workers’ compensation action, claimant, Myra

 Montoya, seeks review of a final decision of the Industrial Claim

 Appeals Office (Panel) holding that she was not entitled to

 temporary partial disability (TPD) payments because her injury did

 not meet the criteria for a “disability.” We conclude that the Panel

 interpreted “disability” too narrowly and therefore set aside its

 decision.

                            I. Background

¶2    Claimant worked as an interior designer for employer, Ethan

 Allen Retail, Inc. On December 30, 2014, claimant suffered

 admitted, work-related injuries to her left ankle and foot, as well as

 to her back and shoulders. Her treatment included numerous

 medical, physical therapy, massage therapy, chiropractic, and dry

 needling appointments. Although she attended many medical

 appointments, claimant was neither given work restrictions nor

 medically limited in her ability to work.

¶3    Claimant’s income was entirely based on commissions. While

 she was undergoing treatment for her work-related injuries, she

 was required to schedule some medical appointments during her

 normal working hours. Because of the appointments, she was


                                    1
 absent from the showroom floor and could not meet potential and

 current clients. She testified that those absences — all of which

 occurred in 2015 in the twelve months after her injury — caused

 her to lose more than $20,000 in commission earnings, as

 evidenced by the difference between her 2014 earnings ($69,701.04)

 and her 2015 earnings ($44,853.82). She also testified that, at the

 time of the hearing in June 2016, her earnings had rebounded and

 she had earned over $45,000 during the first half of 2016 alone.

¶4    After conducting a hearing, the administrative law judge (ALJ)

 concluded that “there was no evidence in the record . . . that

 [c]laimant’s ATP [authorized treating physician] took her off work

 when she had medical appointments.” Similarly, he concluded

 “there was no evidence [c]laimant was unable to perform her job

 duties, although she testified she had [received] assistance and also

 had to leave on occasion because of medical appointments.”

 However, the ALJ also found that claimant lost commissions as a

 result of her work-related injuries. Specifically, he concluded that

 claimant “sustained a wage loss, despite having a full duty release

 to return to work.” Based on these findings and conclusions, the




                                   2
 ALJ awarded claimant TPD benefits to compensate her for the

 commissions she lost while attending medical appointments.

¶5    The Panel affirmed that part of the ALJ’s order determining

 that claimant overcame the rating of the division-sponsored

 independent medical examination physician and that she was

 entitled to additional permanent partial disability benefits.

 However, the Panel set aside that part of the ALJ’s order awarding

 claimant TPD benefits. The Panel reasoned that disability benefits

 are only available if a claimant demonstrates both “‘medical

 incapacity’ evidenced by loss or impairment of bodily function” and

 “temporary loss of wage earning capacity, which is evidenced by the

 claimant’s inability to perform his or her prior regular employment.”

 Here, because the ALJ had found that claimant had no work

 restrictions and was able to perform all her job duties, albeit with

 some assistance, the Panel held that she did not establish the

 requisite “medical incapacity” prong of disability and therefore, as a

 matter of law, was not entitled to receive TPD benefits. Claimant

 now appeals.




                                    3
                              II. Analysis

¶6    Claimant contends that the Panel’s interpretation of

 “disability” is too narrow. She argues that the Panel misinterpreted

 the Workers’ Compensation Act (Act) by disregarding a key

 difference between the statutes providing for the automatic

 termination of TPD and temporary total disability (TTD) benefits. In

 addition, claimant argues that the Panel improperly ignored its own

 precedent by failing to acknowledge that her health care providers

 had “implicitly imposed” restrictions on her. We agree with

 claimant’s conclusion, but reach it by a different analysis.

                       A. Definition of Disability

¶7    In reaching its decision, the Panel relied on a 1999 Colorado

 Supreme Court decision that described disability benefits. The

 court noted:

           Workers’ compensation benefits include
           elements of medical impairment compensation
           and wage loss protection. Colorado AFL-CIO v.
           Donlon, 914 P.2d 396, 404 (Colo. App. 1995).
           The “disability concept is a blend of two
           ingredients, whose recurrence in different
           proportions” has received a great deal of
           legislative and judicial attention. The first
           ingredient is medical incapacity evidenced by a
           loss of a limb, muscular movement, or other
           bodily function. The second ingredient is


                                   4
            wage-earning incapacity evidenced by an
            employee’s inability to resume his or her prior
            work.

 Culver v. Ace Elec., 971 P.2d 641, 649 (Colo. 1999) (quoting 4

 Arthur Larson, Larson’s Workers’ Compensation Law § 57.11, at 10-

 16 (1994) (now found at 6 Arthur Larson & Lex K. Larson, Larson’s

 Workers’ Compensation Law § 80.02 (2015)); see also Donlon, 914
P.2d at 404 (noting that disability benefits “are intended to

 compensate a claimant for the extent to which his or her physical

 impairment impacts upon that claimant’s past and future ability to

 earn wages”). However, we conclude that the Panel’s reliance on the

 Culver court’s definition of “disability” in Colorado is misplaced.

¶8    Although the Culver court described “disability” as having both

 medical and wage loss components, it does not necessarily follow

 that both elements must be met to justify a disability award. Culver

 derived its characterization of “disability” directly from Larson’s

 Workers’ Compensation Law. Scrutinizing the excerpt in Larson’s,

 however, quickly reveals that the supreme court quoted only a

 portion of the Larson’s discussion. When read in context, it is clear

 that Larson’s, and thus the supreme court, did not intend to




                                    5
mandate evidence of both prongs in order for a claimant to receive

disability benefits. Larson’s states:

           It has been stressed repeatedly that the
           distinctive feature of the compensation system,
           by contrast with tort liability, is that its
           awards, apart from medical benefits, . . . are
           made not for physical injury as such, but for
           “disability” produced by such injury. The
           central problem, then, becomes that of
           analyzing the unique and rather complex legal
           concept which, by years of compensation
           legislation, decision, and practice, has been
           built up around the term “compensable
           disability.”

           The key to the understanding of this problem
           is the recognition, at the outset, that the
           disability concept is a blend of two ingredients,
           whose recurrence in different proportions gives
           rise to most controversial disability questions:
           The first ingredient is disability in the medical
           or physical sense, as evidenced by obvious loss
           of members or by medical testimony that the
           claimant simply cannot make the necessary
           muscular movements and exertions; the
           second ingredient is de facto inability to earn
           wages, as evidenced by proof that claimant has
           not in fact earned anything.

           The two ingredients usually occur together; but
           each may be found without the other: A
           claimant may be, in a medical sense, utterly
           shattered and ruined, but may by sheer
           determination and ingenuity contrive to make
           a living. Conversely, a claimant may be able to
           work, in both the claimant’s and the doctor’s
           opinion, but awareness of the injury may lead


                                   6
            employers to refuse employment. These two
            illustrations will expose at once the error that
            results from an uncompromising preoccupation
            with either the medical or the actual wage-loss
            aspect of disability. An absolute insistence on
            medical disability in the abstract would
            produce a denial of compensation in the latter
            case, although the wage loss is as real and as
            directly traceable to the injury as in any other
            instance. At the other extreme, an insistence
            on wage loss as the test would deprive the
            claimant in the former illustration of an award,
            thus not only penalizing his or her laudable
            efforts to make the best of misfortune but also
            fostering the absurdity of pronouncing a
            person nondisabled in spite of the unanimous
            contrary evidence of medical experts and of
            common observation. The proper balancing of
            the medical and wage-loss factors is, then, the
            essence of the “disability” problem in workers’
            compensation.

 Larson & Larson, § 80.02 (emphases added) (footnotes omitted).

 Plainly, then, a thorough reading of the Larson’s passage upon

 which the supreme court relied reveals that the treatise cautions

 against the path followed by the Panel ― requiring a claimant to

 prove both medical incapacity and loss of wage earnings to

 establish “disability.”

¶9    Moreover, a close reading of Culver reveals that the supreme

 court’s description of disability was not dispositive of the issue

 raised in that case. In Culver, the issue was the calculation of


                                    7
  Social Security benefits offsets against workers’ compensation

  disability payments. No party to Culver challenged the affected

  workers’ disability status; rather, the issue raised was the propriety

  of and order in which offsets should be calculated. See 971 P.2d at

  647-54. We therefore conclude that the quoted language from

  Culver, on which the Panel relied, was dictum and thus not binding

  on us here.

¶ 10   Instead, we look to previous cases that clearly and

  unambiguously defined “disability.” As early as 1940, the supreme

  court expressed its view that “disability” “means industrial disability

  or loss of earning capacity and not mere functional disability.”

  Byouk v. Indus. Comm’n, 106 Colo. 430, 434, 105 P.2d 1087, 1089

  (1940). Two decades later, the supreme court repeated this

  definition. Colo. Fuel & Iron Corp. v. Indus. Comm’n, 151 Colo. 18,

  24, 379 P.2d 153, 156 (1962). A division of this court again echoed

  this definition in 1980. Matthews v. Indus. Comm’n, 627 P.2d 1123,

  1124 (Colo. App. 1980) (“‘disability’ means loss of earning

  capacity”). By the 1990s, the definition was slightly refined, but the

  same basic meaning remained. See Baldwin Constr. Inc. v. Indus.

  Claim Appeals Office, 937 P.2d 895, 897 (Colo. App. 1997) (“[A]n


                                    8
  impairment becomes a disability only when the medical condition

  limits the claimant’s capacity to meet the demands of life’s

  activities.”); Boice v. Indus. Claim Appeals Office, 800 P.2d 1339,

  1341 (Colo. App. 1990) (“[T]he term ‘disability’ means loss of

  earning capacity or an inability to work as effectively or as

  efficiently as claimant did prior to the injury.”). Notably, none of

  these cases expressly defining “disability” has mandated that a

  claimant must establish both “medical incapacity” and “loss of wage

  earnings” to qualify for disability benefits. Further, the supreme

  court has not explicitly overturned any of these cases defining

  “disability.”

¶ 11   We therefore conclude that although the concept of disability

  incorporates both “medical incapacity” and “loss of wage earnings,”

  a claimant need not prove both components to establish entitlement

  to disability benefits under the Act.

¶ 12   Because we have concluded that the Panel’s two-pronged test

  for “disability” too narrowly limits the scope of the term, we need

  not address claimant’s contention that differences between section

  8-42-103(1), C.R.S. 2017, on the one hand, and section

  8-42-105(3), C.R.S. 2017, and § 8-42-106(2), C.R.S. 2017, on the


                                     9
  other hand, illustrate that the legislature did not intend “disability”

  to be read as narrowly as the Panel held. The latter two sections

  claimant points to address the termination of disability benefits, not

  their commencement, and therefore are inapposite here. Nor do we

  address claimant’s reliance on the Panel’s earlier decision in Boddy

  v. Sprint Express Inc., W.C. No. 4-408-729, 2000 WL 1368970 (Colo.

  I.C.A.O. Aug. 15, 2000). Although we defer to the Panel’s

  reasonable interpretations of the Act, Dillard v. Indus. Claim

  Appeals Office, 121 P.3d 301, 304 (Colo. App. 2005), aff’d, 134 P.3d
407 (Colo. 2006), we are not bound by earlier Panel decisions.

  Leewaye v. Indus. Claim Appeals Office, 178 P.3d 1254, 1258 (Colo.

  App. 2007).

                B. Claimant’s Entitlement to TPD Benefits

¶ 13   Having determined that the Panel erred by requiring claimant

  to demonstrate both “medical incapacity” and “earning wage loss,”

  we turn to the question whether the evidence supported claimant’s

  TPD award.

¶ 14   “Whether a claimant’s industrial disability has caused or

  contributed to his reduced earnings is a question of fact, and the

  ALJ’s resolution of this issue, if supported by substantial evidence,


                                    10
  is conclusive on review.” City of Aurora v. Dortch, 799 P.2d 461,

  463 (Colo. App. 1990) (citation omitted).

¶ 15   Here, the ALJ found that claimant’s documented commission

  decrease was attributable to her numerous medical and therapy

  appointments. Through her own testimony and submitted pay

  stubs, claimant showed that during the year she underwent

  treatment for her work-related injury she earned approximately

  $20,000 less than she had earned the previous year. She testified

  that she took no other significant time off work and was not absent

  for any length of time for any reason other than her medical and

  therapy appointments. Employer does not dispute this evidence.

  We conclude that this evidence amply supports the ALJ’s finding

  that claimant’s wage loss was attributable to her admitted work-

  related injury. Id.

                             III. Conclusion

¶ 16   Because substantial evidence supports the ALJ’s factual

  findings, and the ALJ properly applied the law to this case, we hold

  that the Panel erred in setting aside the ALJ’s decision.

¶ 17   We therefore set aside the Panel’s decision and remand the

  case with instructions to reinstate the ALJ’s order concluding that


                                    11
claimant was entitled to receive TPD benefits from December 31,

2014, through September 2, 2015, and ordering employer to pay

any outstanding TPD amounts accrued during this period.

     JUDGE RICHMAN concurs.

     JUDGE FURMAN dissents.




                                12
       JUDGE FURMAN, dissenting.

¶ 18   I respectfully dissent from the majority because in my opinion

  the two-part definition of “disability” described in Culver v. Ace

  Electric, 971 P.2d 641 (Colo. 1999), is binding on this court. Based

  on this binding law, I agree with the Industrial Claim Appeals Office

  (ICAO) panel that Montoya did not establish that she has a

  disability entitling her to temporary partial disability benefits.

¶ 19   Section 8-42-103(1), C.R.S. 2017, provides that a claimant be

  paid disability indemnity as wages “[i]f the injury or occupational

  disease causes disability.” The statute does not define “disability,”

  but our supreme court described it this way:

          Workers’ compensation benefits include elements
          of medical impairment compensation and wage
          loss protection. See Colorado AFL-CIO v. Donlon,
          914 P.2d 396, 404 (Colo. App. 1995). The
          “disability concept is a blend of two ingredients,
          whose recurrence in different proportions” has
          received a great deal of legislative and judicial
          attention. 4 [Arthur Larson, Larson’s Workers’
          Compensation Law], at § 57.11, 10-16 [(1994)].
          The first ingredient is medical incapacity
          evidenced by a loss of a limb, muscular
          movement, or other bodily function. The second
          ingredient is wage-earning incapacity evidenced
          by an employee’s inability to resume his or her
          prior work. See 4 Larson, supra, at § 57.11, 10-
          16.



                                     13
  Culver, 971 P.2d at 649.

¶ 20   Both the ICAO panel in its order and employer, Ethan Allen

  Retail, Inc., in its answer brief cited this definition as “well settled.”

  In her opening brief, Montoya cited this two-part definition, and the

  Boddy case on which she relies also cited this definition. Boddy v.

  Sprint Express Inc., W.C. No. 4-408-729, 2000 WL 1368970, at *1

  (Colo. I.C.A.O. Aug. 15, 2000).

¶ 21   In this case, it was undisputed that Montoya was released by

  the attending physician to regular duty without restrictions just one

  day after her injury. The ALJ found that the injury did not impair

  Montoya’s ability to perform the duties of her employment. And,

  there is nothing in the record to establish that Montoya had any

  sort of medical incapacity that prevented her from being able to do

  her job.

¶ 22   Accordingly, because I believe the ICAO panel’s interpretation

  of law was correct and its findings are supported by the record, I

  would affirm the order.




                                      14